        Case 1:19-cv-08833-ALC-DCF Document 27 Filed 09/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
 KAIA ANDERSON,                                               :
                                                              :
                      Plaintiff,                              :
                                                              :
                   -against-                                  :
                                                              :   19-cv-8833 (ALC)(DF)
 EXPERIAN,                                                    :
                                                              :   ORDER ADOPTING REPORT
                                                              :   AND RECOMMENDATION
                      Defendant.                              :
                                                              :
                                                              :
                                                              :
                                                              :
                                                              :
------------------------------------------------------------x

ANDREW L. CARTER, JR., United States District Judge:

        Judge Freeman issued a Report and Recommendation (“R&R”) on September 14, 2020

recommending that this case be dismissed without for failure to prosecute.

        Despite notification of both the right to object to the R&R and the consequences of

failing to object, no objections were filed. Because no timely objections were made, the Court

“need only satisfy itself that there is no clear error on the face of the record” to adopt the R&R.

Figueroa v. Riverbay Corp., No. 06-CV-5364, 2006 WL 3804581, at *1 (S.D.N.Y. Dec. 22,

2006) (quoting Wilds v. United Parcel Serv., 262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003)); see

also Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not appear that Congress intended to

require district court review of a magistrate’s factual or legal conclusions, under a de novo or any

other standard, when neither party objects to those findings.”).          The Court has reviewed

Magistrate Judge Freeman’s thorough and detailed discussion of the law and the record in the

R&R and concludes that it is free of clear error.
      Case 1:19-cv-08833-ALC-DCF Document 27 Filed 09/30/20 Page 2 of 2




       In light of the foregoing, the Court ADOPTS Magistrate Judge Freeman’s R&R. The

case is DISMISSED, and the Court respectfully directs the Clerk of Court to close this case.



SO ORDERED.

Dated: New York, New York
       September 30, 2020

                                                    /s/ Andrew L. Carter, Jr.__
                                                    ANDREW L. CARTER, JR.
                                                    United States District Judge
